DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William T. Valet on 06/13/2022.

	The application has been amended as follows:

In the claims filed on 05/11/2022:
In claim 1 at line 18, please insert the word(s) --zone-- before the word(s) “of the two”.
In claim 1 at line 20, please insert the word(s) --zone-- before the word(s) “of the two”.
In claim 19 at line 5, please insert the word(s) --electrically-- before the word(s) “interconnected”.
In claim 19 at lines 5-6, please delete the word(s) “and second transparent support layers”, and insert the word(s) --transparent support layer and the second transparent support layer-- before the word(s) “, the plurality of”.
In claim 19 at line 10, please insert the word(s) --transparent-- before the word(s) “support layer is reflected”.
In claim 19 at line 10, please insert the word(s) --transparent-- before the word(s) “support layer at angles”.

Allowable Subject Matter
Claims 1-9, 11-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 19.

Regarding claim 1, ASBECK (US 20170117425 A1) teaches the state of the art of the solar cell module with bifacial solar cells comprising a first transparent support layer and a second transparent support layer, a plurality of bifacial solar cell, and one or more reflective tapes, MOSLEHI (US 20140102531 A1) teaches series/parallel interconnection in the bifacial solar module, and PEHARZ (US 20170279407 A1) teaches the micro-embossed regular prism-shaped structures for the reflector.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the first and second side surfaces of prisms in a first of the two or more zones define interior angles relative to the base that are different than interior angles defined relative to the base by the first and second side surfaces of prisms in a second of the two or more zones”, as claimed.
Regarding claim 19, ASBECK (US 20170117425 A1) teaches the state of the art of the solar cell module with bifacial solar cells comprising a first transparent support layer and a second transparent support layer, a plurality of bifacial solar cell, and one or more reflective tapes, MOSLEHI (US 20140102531 A1) teaches series/parallel interconnection in the bifacial solar module, and PEHARZ (US 20170279407 A1) teaches the micro-embossed regular prism-shaped structures for the reflector.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the one or more micro-structured reflective tapes include prisms arranged in three or more zones contiguously across a width of the one or more micro-structured reflective tapes, each zone of the three or more zones defining prisms having interior angles that are different than interior angles of the prisms of the remaining zones of the three or more zones of the one or more micro-structured reflective tapes”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726